 
Exhibit 10.1
 
SENIOR SECURED NOTE PURCHASE AGREEMENT
 
This Senior Secured Note Purchase Agreement (the “Agreement”) is made as of
April 14, 2014 by and among Cosi, Inc., a Delaware corporation (the “Company”),
and Milfam II L.P., a Georgia limited partnership (“Purchaser”).
 
RECITALS
 
The Company desires to issue and sell, and the Purchaser desires to purchase, a
senior secured promissory note in substantially the form attached to this
Agreement as Exhibit A (the “Note”).
 
AGREEMENT
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
to this Agreement agree as follows:
 
1.   Purchase and Sale of Note.
 
(a)  Sale and Issuance of Note.  Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at the Closing (as defined below)
and the Company agrees to sell and issue to the Purchaser at the Closing a Note
in the principal amount of $5,000,000.
 
(b)  Closing; Delivery.
 
(i) The purchase and sale of the Note shall take place at the offices of Cosi,
Inc., on the date hereof (the “Closing” and such date, the “Closing Date”).
 
(ii) At the Closing, the Company shall deliver or caused to be delivered to the
Purchaser:
 
(1) the Note executed by the Company;
 
(2) copies of (A) the warrant in substantially the form attached to this
Agreement as Exhibit B (the “Warrant”) executed by the Company and granted and
effective on the Closing Date; and (B) the subsidiary guaranty in substantially
the form attached to this Agreement as Exhibit C (the “Guaranty”) executed by
each subsidiary of the Company existing as of the date hereof;
 
(3) copies of lien and judgment searches that reveal no material judgments and
no Liens (as defined below) on any assets of the Company and the
Guarantors.  For purposes of this Agreement, “Lien” shall mean, with respect to
any asset, (a) any mortgage, deed of trust, lien, pledge, encumbrance, charge or
security interest of any kind in respect of such asset, whether or not filed,
recorded or otherwise perfected under applicable law, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities, in all cases, other than Permitted Liens (as defined
in the Note) and any interest in Hearthstone Partners, LLC, a Massachusetts
limited liability company (“Hearthstone” and, together with Hearthstone
Associates, LLC, a Massachusetts limited liability company, the “Hearthstone
Entities”);
 
(4) executed pledge agreements and ancillary documents with respect to the
Company’s shares of each of its subsidiaries existing as of the date hereof;
 
(5) a certificate of the Chief Executive Officer of the Company certifying the
accuracy of the Company’s representations and warranties;
 
(6) a certificate of the Assistant Secretary of the Company certifying the
authority of the officer executing this Agreement and all agreements and other
documents ancillary hereto and contemplated hereby (collectively, the “Loan
Documents”);
 
(7) costs and expenses incurred by the Purchaser in the amount of $135,328.45
(the “Expenses”); and
 
(8) a financing fee of $175,000 (the “Financing Fee” and, together with the
Expenses, the “Fees”), paid by the Company by wire transfer in immediately
available funds to a bank designated by the Purchaser; provided that the Fees
may be deducted by the Purchaser from the amount wired by Purchaser at the
Closing pursuant to Section 1(b)(iii) below.
 
(iii) At the Closing, the Purchaser shall pay the purchase price for the Note by
wire transfer in immediately available funds to a bank designated by the
Company, less the Fees, if applicable.
 
 
2.   Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser, as of the date of the Closing, that:
 
(a)  Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so could not reasonably be expected to
result in a Material Adverse Change on its business or properties.  Each of the
Guarantors (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Change, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party.  For purposes of this Agreement, “Material Adverse
Change” shall mean shall mean any event which results in or is reasonably likely
to
 
 
2

--------------------------------------------------------------------------------

 
 
result in (a) a materially adverse effect on, or change in, the business,
assets, liabilities, operations, condition (financial or otherwise), or
operating results of the Company and the Guarantors, taken as a whole, (b) a
material impairment of the ability of the Company or the Guarantors to perform
any of the respective obligations under any Loan Document to which it is or will
be a party or (c) a material impairment of the rights and remedies of or
benefits available to the Purchaser under any Loan Document.  The authorized
capital stock of the Company consists of 140,000,000 shares of common stock, of
which 19,138,098 shares of common stock are issued and outstanding as of the
date hereof.  Except for options and other equity interests granted by the
Company to employees and as set forth on Schedule 2(a), the Company has not
authorized or issued any additional classes of stock, warrants (other than the
Warrant), options or other grants to purchase or receive an equity interest in
the Company.
 
(b)  Authorization.  All corporate action on the part of the Company necessary
for the authorization, execution and delivery of this Agreement, the Note and
the Warrant and the performance of all obligations of the Company thereunder
(other than any corporate action that may be necessary at such time in order to
exercise the Warrant pursuant to any law, regulation or rule to which the
Company is then subject) has been taken or will be taken prior to the Closing.
This Agreement and each of the Loan Documents, when executed and delivered by
the Company, shall each constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with its respective terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
(c)  Governmental Approvals. No action, consent or approval of, registration or
filing with or any other action by any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body
(collectively, “Governmental Authority”) is or will be required in connection
with the transactions contemplated hereby, except for (a) filings necessary to
perfect liens created pursuant to the Loan Documents and (b) such as have been
made or obtained and are in full force and effect.
 
(d)  Accuracy of Filings.  None of the Company’s reports, schedules, forms,
statements and other documents filed with the Securities and Exchange Commission
(the “SEC Reports”) since January 1, 2012 at the time of filing contained any
untrue statement of a material fact or omitted to state a material fact required
to make the statements contained therein, in light of the circumstances in which
they were made, not misleading, except to the extent that such statements have
been modified or superseded by later SEC Reports filed on a non-confidential
basis filed prior to the date hereof.
 
(e)  No Material Adverse Change.  No Material Adverse Change has occurred with
respect to the business, assets, liabilities, operations, condition (financial
or otherwise), or operating results of the Company or the Guarantors, taken as a
whole, since the most recent financial statements disclosed by the Company to
any Governmental Authority.
 
(f)  Title to Properties; Possession under Leases.  Other than as set forth on
Schedule 2(f), each of the Company and the Guarantors has good and marketable
title to, or valid
 
 
3

--------------------------------------------------------------------------------

 
 
leasehold interests in, all its real properties and has good and marketable
title to its personal property and assets reflected in the most recent
consolidated financial statements disclosed to any Governmental Authority.  All
such material properties and assets are free and clear of Liens, other than
Liens expressly permitted hereby.  Other than as set forth on Schedule 2(f),
each of the Company and the Guarantors has complied with all material
obligations under all leases to which it is a party and all such leases are in
full force and effect. Each of the Company and the Guarantors enjoys peaceful
and undisturbed possession under all such leases. Each of the Company and the
Guarantors owns or possesses, or is licensed to use, all patents, trademarks,
service marks, trade names and copyrights and all licenses and rights with
respect to the foregoing, necessary for the present conduct of its business, and
the foregoing is not, to the knowledge of the Company, subject to any pending or
threatened litigation.  As of the Closing Date, neither the Company nor any
Guarantor has received any notice of, nor has any knowledge of, any pending or
contemplated condemnation proceeding affecting any real property or any sale or
disposition thereof in lieu of condemnation.  Schedule 2(f) lists completely and
correctly as of the Closing Date all real property leased by the Company and the
Guarantors.  On or before the date hereof, the Company has provided written
notice to each landlord of real property leased by the Company and the
Guarantors instructing each such landlord to provide a copy of all notices to
the Company’s Chief Financial Officer, Controller or General Counsel.
 
(g)  Guarantors.  Schedule 2(g) sets forth as of the Closing Date a list of all
Guarantors and the percentage ownership interest of the Company (and, if
applicable, any other entity) therein.  The shares of capital stock or other
ownership interests so indicated on Schedule 2(g) are fully paid and
non-assessable and are owned by the Company, directly or indirectly, free and
clear of all Liens (other than Liens created hereby).
 
(h)  Compliance with Laws.  Except as set forth on Schedule 2(h), there are no
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Guarantor or any business,
property or rights of any of the foregoing (i) that involve this Agreement or
any Loan Document or (ii) as to which, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Change in the Company or the Guarantors.  Neither the Company nor any Guarantor
or any of their respective properties or assets is in violation of, nor will the
continued operation of their properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building,
environmental law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the properties, or is in default
with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Change in the Company or any
Guarantor.  Each of the Company and the Guarantors has obtained, and holds in
full force and effect, all material franchises, licenses, leases, permits,
certificates, authorizations, qualifications, easements, rights of way and other
rights and approvals which are necessary or advisable for the operation of its
businesses as presently conducted and as proposed to be conducted, except where
the failure to have so obtained or hold or to be in force, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Change. Neither the Company nor any Guarantor is in violation of the terms of
any such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval, except where any such
 
 
4

--------------------------------------------------------------------------------

 
 
violation, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Change.
 
(i)  Tax Returns.  Each of the Company and the Guarantors has filed or caused to
be filed all federal, state, local and foreign tax returns or materials required
to have been filed by it and has paid or caused to be paid all taxes due and
payable by it and all assessments received by it, except taxes that are being
contested in good faith by appropriate proceedings and for which such party
shall have set aside on its books adequate reserves.
 
(j)  Solvency.  Immediately after the consummation of the transactions to occur
on the Closing Date and immediately following the purchase of the Note and after
giving effect to the application of the proceeds thereof as of the date thereof,
(a) the fair value of the assets of the Company and the Guarantors, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Company
and the Guarantors will be greater than the amount that will be required to pay
the current probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; and (c) in the reasonable judgment of the Company, each of the Company
and the Guarantors will be able to pay its debts and liabilities
then-outstanding at such time.
 
3.   Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company that:
 
(a)  Authorization.  The Purchaser has full power and authority to enter into
this Agreement.  This Agreement when executed and delivered by the Purchaser,
will constitute a valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.
 
(b)  Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Note and the Warrant (and any securities issued upon exercise thereof)
(collectively, the “Securities”) will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring any of the Securities.
 
(c)  Knowledge.  The Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)  Registration Status. The Purchaser understands that the Securities have not
been registered under the Securities Act by reason of their issuance in
transactions exempt from the registration and prospectus delivery requirements
of the Securities Act pursuant to Section 4(a)(2) thereof. The Purchaser further
understands that the certificates representing the equity securities that may be
issued pursuant to the exercise of the Warrant will bear the following legend
(or a legend substantially similar thereto) and such other legends as
applicable, and the Purchaser agrees that it will hold such shares subject
thereto:
 
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.


(e)  Suitability and Sophistication.  (i) The Purchaser has such knowledge and
experience in financial and business matters that it is capable of independently
evaluating the risks and merits of purchasing the Securities; (ii) the Purchaser
has independently evaluated the risks and merits of purchasing the Securities
and has independently determined that the Securities are a suitable investment
for it; and (iii) the Purchaser has sufficient financial resources to bear the
loss of its entire investment in the Securities.
 
(f)  Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
(g)  Cosi Holdings.  As of the date hereof, the Purchaser beneficially owns
individually or through its affiliates 2,704,124 shares of the Common Stock of
the Company.
 
4.   Conditions of the Purchaser’s Obligations at Closing.  The obligations of
the Purchaser to the Company under this Agreement are subject to the fulfillment
of each of the following conditions, unless otherwise waived:
 
(a)  Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct as of the Closing.
 
(b)  Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing. For the avoidance of doubt, any authorization, approval or permit of
any party, including of the shareholders of the Company, that may be required
for the Purchaser to exercise the Warrant in whole or in part pursuant to any
law, regulation or rule to which the Company is then subject shall be obtained
and effective as of the such time and not as of the date of the Closing.
 
(c)  Director Nomination. The Nominating Committee of the Company’s Board of
Directors shall have appointed one (1) nominee proposed by the Purchaser to the
Board of Directors of the Company with no increase in the size of the Company’s
Board of Directors,
 
 
6

--------------------------------------------------------------------------------

 
 
for the remainder of the applicable term, and shall, until the Liabilities (as
defined in the Note) are paid in full, nominate and recommend such nominee for
re-election to the Company’s Board of Directors at each meeting of the
stockholders of the Company at which such nominee may be eligible for
re-election after the expiration of his or her initial term.
 
(d)  Deliveries.  Each of the parties shall have made all deliveries required
pursuant to Section 1(b), other than payment of the purchase price of the Note
and, if applicable, Fees.
 
5.   Conditions of the Company’s Obligations at Closing.  The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment of
each of the following conditions, unless otherwise waived:
 
(a)  Representations and Warranties.  The representations and warranties of
Purchaser contained in Section 3 shall be true and correct as of the Closing.
 
(b)  Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
6.   Covenants of the Company. Each of the Company and the Guarantors covenants
and agrees with the Purchaser that, so long as this Agreement shall remain in
effect and until all Liabilities under the Note (as defined therein) have been
satisfied by the Company, unless the Purchaser shall otherwise consent in
writing:
 
(a)  Right of Participation on Future Financings.
 
(i) In the event that at any time after the date hereof the Company proposes to
consummate a Financing Transaction (as defined herein), the Company shall give
the Purchaser thirty (30) calendar days’ prior written notice indicating its
intention to consummate such Financing Transaction (the “Financing Notice”),
which such notice shall include a complete and accurate description of the
material terms and conditions thereof. For a period of fifteen (15) calendar
days after receipt of the Financing Notice, the Purchaser shall have the right
(the “Right of Participation”), exercisable by giving written notice thereof
(the “Participation Notice”) to the Company, to elect to participate in such
Financing Transaction (1) in an amount up to the greater of (A) the
then-outstanding balance of the obligations under the Note and (B) $4,000,000
and (2) on terms set forth in the Financing Notice. In the event that the
Purchaser fails to deliver a Participation Notice in accordance with this
Section 6(a)(i), the Company shall be permitted to complete the Financing
Transaction in accordance with the terms set forth in the Participation Notice
for such period of thirty (30) days; provided that, the Company may not
thereafter consummate any revised or alternative Financing Transaction with
terms other than those set forth in the Financing Notice without first offering
the Purchaser the right to participate in such revised or alternative Financing
Transaction in accordance with the terms of this Section 6(a)(i). For purposes
of this Agreement, the term “Financing Transaction” means any transaction (or
series of related transactions) in which the Company seeks to raise funds,
whether pursuant to an
 
 
7

--------------------------------------------------------------------------------

 
 
issuance of notes or other debt, the issuance of equity or preferred equity, the
issuance of warrants or other derivate securities, a rights offering, or any
other financing transaction.
 
(ii) Notwithstanding Section 6(a)(i), (1) the Company shall have no obligation
whatsoever to pursue or conduct any Financing Transaction and (2) the Company
shall have no obligation whatsoever to provide the Right of Participation to the
Purchaser in any Financing Transaction where (A) shareholder approval for the
provision of such Right of Participation would then be required pursuant to any
rule, regulation or law to which the Company is subject, including the NASDAQ
Stock Market Rules, and such approval cannot be obtained; or (B) the provision
of such Right of Participation would cause the Company to be in violation of its
governing documents or any law, rule or regulation to which it was subject.
 
(b)  Closures or Sales of Retail Stores.  The Company shall be entitled to close
or sell any Cosi retail stores owned by the Company at its discretion. If the
Company elects to sell any Cosi retail stores, at least sixty percent (60%) of
the Net Proceeds (as defined herein) actually received by the Company from any
such sale shall be used by the Company to prepay the accrued, unpaid interest,
and then principal under the Note, until such time as the aggregate amount of
the outstanding principal under the Note is equivalent to $2,500,000, and,
thereafter, at least forty percent (40%) of the Net Proceeds actually received
by the Company from any such sale of a Cosi retail store shall be used by the
Company to prepay the Company’s obligations under the Note. For purposes of this
agreement, the term “Net Proceeds” means the cash proceeds actually received by
the Company for any sale of a Cosi retail store, less any reasonable, documented
transaction expenses incurred by the Company as a result of such sale.
 
(c)  Tax Advisor; Preservation of Tax Benefits.  The Company shall (i) continue
to consult with its existing tax advisor, or other individual or entity with
nationally-recognized tax expertise in the area of net operating losses, and
(ii) take all reasonable actions necessary, subject to the business judgment of
the Company, to preserve all tax credits of the Company related to net operation
losses and other tax benefits to which the Company may be eligible.
 
(d)  Additional Subsidiaries.  Subject to any laws, rules or regulations
promulgated by a Governmental Authority and binding on such entities that may
restrict the Company’s ability to do so, the Company shall cause each
wholly-owned subsidiary it acquires or creates after the date of Closing to
deliver to the Purchaser an executed Guaranty in the form attached hereto as
Exhibit C; provided that the Company shall not have any obligation to cause
Hearthstone to provide a Guaranty of the obligations under the Note should such
entity be indirectly acquired by Cosi after the date hereof, so long as
Hearthstone remains a direct, wholly-owned subsidiary of Hearthstone Associates
LLC.
 
(e)  Existence; Compliance with Laws.  The Company and each of the Guarantors
shall (i) do or cause to be done all things reasonably necessary to preserve,
renew and keep in full force and effect its legal existence; (ii) do or cause to
be done all things reasonably necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; maintain and operate such business in substantially the
manner in which it is presently conducted and operated other than any change
thereof that would not result
 
 
8

--------------------------------------------------------------------------------

 
 
in a Material Adverse Change; comply in all material respects with all
applicable laws, rules, regulations and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted; and at all times maintain
and preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition; (iii) keep its insurable
properties adequately insured at all times by financially sound and reputable
insurers; maintain such other insurance, to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with competitors in the same industry operating in similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law; (iv) pay and discharge promptly when due
(or otherwise escrow, bond or insure) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof
provided, however, that such payment and discharge (or escrow, bonding or
insurance) shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Company shall have
set aside on its books adequate reserves with respect thereto in accordance with
generally accepted accounting principles and such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien and there is no risk of forfeiture of such property; (v)
solely in the case of the Company, timely and accurately file, report and
otherwise disclose all matters required by any Governmental Authority,
including, without limitation, all reports and forms required pursuant to rules
promulgated by the United States Securities and Exchange Commission.
 
(f)  Notices.  The Company and each of the Guarantors shall furnish to the
Purchaser prompt written notice of the following:  (i) any Event of Default or
Default (each as defined in the Note), specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto; (ii) the filing or commencement of, or any threat or notice of
intention of any person or entity to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Company or any Guarantor that could reasonably be
expected to result in a Material Adverse Change; (iii) any loss, damage, or
destruction to the real or personal properties (or any other assets) of the
Company or any Guarantor in the amount of $150,000 or more, whether or not
covered by insurance;  (iv) any notices received by the Company’s Chief
Financial Officer, Controller or General Counsel regarding any (A) alleged
material default, (B) termination of a lease or eviction from any leased
premises or (C) failure to pay rent or any other material monetary obligation,
each with respect to any leased property (copies of which notices shall be
delivered not later than five (5) days after receipt thereof by such person);
(v) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Change; and (vi) any change (A) in its corporate
name, (B) in the jurisdiction of organization or formation, (C) in its identity
or corporate structure or (D) in its Federal Taxpayer Identification Number. The
Company and each of the Guarantors agree not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Purchaser to continue at all times following such
 
 
9

--------------------------------------------------------------------------------

 
 
change to have a valid, legal and perfected security interest in all the assets
of the Company and the Guarantors.
 
(g)  Additional Collateral; Further Assurances.  The Company and each of the
Guarantors shall execute any and all further documents, financing statements,
agreements and instruments, and take all further action (including filing
Uniform Commercial Code, United States Patent and Trademark Office and other
financing statements not later than one (1) business day after the date hereof)
that may be required under applicable law, or that the Purchaser may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority of the security interests created or intended to be created by
the Note and the other Loan Documents.  Subject to any express provision of this
Agreement to the contrary, the Company will cause any subsequently acquired or
organized subsidiary to become a Guarantor by executing a Guaranty in
substantially the form set forth as Exhibit C hereto, and each applicable Loan
Document in favor of the Purchaser.  In addition, from time to time, the Company
shall, at its cost and expense and subject to the terms of the Note, promptly
secure the Note by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Purchaser shall designate (it being understood that it is the intent of
the parties that, except as set forth in the Note, the obligations pursuant to
the Note shall be secured by all the assets of the Company and its subsidiaries
(including real and other properties acquired subsequent to the Closing
Date)).  Such security interests and Liens will be created under the Loan
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance satisfactory to the Purchaser,
and the Company shall deliver or cause to be delivered to the Purchaser all such
instruments and documents as the Purchaser shall reasonably request to evidence
compliance with this Section 6(g).  The Company agrees to provide such evidence
as the Purchaser shall reasonably request as to the perfection and priority
status of each such security interest and Lien.  In furtherance of the
foregoing, the Company will give prompt notice to the Purchaser of the
acquisition by it or any of its subsidiaries of any property (or any interest in
property) having a value in excess of $100,000.
 
(h)  Landlord Waivers; Post-Closing Obligations.  The Company shall diligently
pursue landlord waiver agreements in the form set forth on Exhibit D (each a
“Landlord Waiver”), as the same may be modified at the request of any landlord
and agreed to by Purchaser and the Company, with respect to the leased premises
of the Company and the Guarantors at all times after the Closing Date ; provided
that (i) in the event that a landlord demands reimbursement of reasonable
expenses in its review and execution of such waiver, then the Company shall not
be required to pay such expenses, but the Purchaser shall have the right, and
not the obligation, to pay such expenses on the Company’s behalf; (ii) if
Purchaser pays any expenses, fees or deposits to any landlord pursuant to this
Section, Company shall have no obligation to reimburse Purchaser for such
expenses paid, which shall be solely for Purchaser’s own account and shall not
be deemed an Obligation under the Note; (iii) the Company’s diligent pursuit
shall not require the Company to continuously or repeatedly contact any landlord
that has ignored or rejected the Company’s requests for a Landlord Waiver on
more than one occasion; (iv) notwithstanding the preceding clause (iv), the
Purchaser shall have the right, but not the obligation, to request that the
Company make one (1) additional request of each landlord that has ignored or
rejected the Company’s requests for a Landlord Waiver on more than one occasion
 
 
10

--------------------------------------------------------------------------------

 
 
during the term of this Agreement; and (v) the Company shall not be required to
accept any unduly burdensome conditions of any landlord in order to obtain a
Landlord Waiver therefrom, including materially unfavorable amendments to any
lease, such as but not limited to (A) any amendments with respect to the
extension or reduction of the term thereof, (B) relocation or other modification
to the premises leased thereunder, (C) termination of such lease, or (D) the
requirement that the Company pay, or forfeit if applicable, any security
deposits, fees or other amounts with respect to that lease, so long as the
Purchaser is first given the opportunity to pay such security deposits, fees or
other amounts on behalf of the Company as set forth above.
 
(i)  Indebtedness.   The Company and each of the Guarantors shall not incur,
create, assume or permit to exist any indebtedness other than indebtedness (i)
created hereunder and under the other Loan Documents, (ii) constituting or
arising in connection with a purchase money security interest arising in the
ordinary course of business and consistent with the Company’s past practice, so
long as the same is not a material obligation of the Company and the Guarantors,
taken as a whole, or (iii) constituting trade debt arising in the ordinary
course of business and consistent with the Company’s past practices.
 
(j)  Liens.  The Company and each of the Guarantors shall not create, incur,
assume or permit to exist any Lien on any property or assets now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except Permitted Liens (as defined in the Note), Liens created
hereunder and under the other Loan Documents, Liens for taxes not yet due or
contested in compliance with this Agreement and Liens pursuant to customary
security deposits under operating leases in the ordinary course of business.
 
(k ) Restrictive Agreements. The Company and each of the Guarantors shall not
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon its ability to create, incur
or permit to exist any Lien upon any of its property or assets pursuant to any
Loan Document.
 
(l)  Transactions with Affiliates.  The Company and each of the Guarantors shall
not, except for transactions between or among the Company and the Guarantors,
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
affiliates, except that (a) the Company or any Guarantor may engage in any of
the foregoing transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company or such Guarantor than
could be obtained on an arm’s-length basis from unrelated third parties and (b)
the Company shall be entitled, at its sole discretion, to purchase the
Hearthstone Entities pursuant to the terms of the Election to Cause Merger
Agreement, dated as of March 18, 2014, by and among the Company, Robert J.
Dourney, Nancy Dourney and Hearthstone Associates, LLC; provided that, in the
event the Company consummates the foregoing transaction, then neither the
Company nor any Guarantor shall enter into any further transactions of any kind
or nature with a Hearthstone Entity without the prior written consent of the
Purchaser other than transactions in the ordinary course of business consistent
with past practice.
 
(m)  Material Adverse Change.  The Company and each of the Guarantors shall not
permit the occurrence of any Material Adverse Change, and, in the event thereof,
shall
 
 
11

--------------------------------------------------------------------------------

 
 
take all steps necessary and desirable, in the reasonable judgment of the
Purchaser, to correct such Material Adverse Change.
 
(n)  Unregistered Shares; Registration of Shares. The Purchaser acknowledges
that the Warrant Shares (as defined in the Warrant) have not been registered for
issuance and resale. The Company agrees to file a Form S-3 or other applicable
form (“Registration Statement”), including a resale prospectus covering sales of
any shares of Company common stock ("Shares") owned by the Purchaser and its
affiliates, successors and assigns, and to maintain such Registration Statement
and the prospectuses included therein in effect for so long as the Company's (or
its successor's) shares are publicly traded and the Purchaser and its
affiliates, successors and assigns hold any Shares, notwithstanding whether (i)
the Company is eligible to use Form S-3 and (ii) the Shares are eligible for
resale pursuant to Rule 144 promulgated by the Securities and Exchange
Commission.  The Company further covenants to the Purchaser that upon request of
the Purchaser, it shall enter into a registration rights agreement on customary
terms reasonably and mutually acceptable to the parties, including the Company’s
agreement to provide comfort letters and legal opinions in customary form as may
be reasonably requested by the Purchaser; provided, however, that the terms of
such registration rights agreement and the terms of this Section 6(n) shall be
no less favorable to the Purchaser than those agreed to with any officer,
director, investor or lender to the Company.
 
7.   Miscellaneous.
 
(a)  Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement. Neither party may assign this Agreement without the
prior written consent of the other party.
 
(b)  Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law.
 
(c)  Counterparts.  This Agreement may be executed in two or more counter-parts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
(d)  Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient (i) upon receipt, when delivered
personally or by courier, (ii) the next business day after sent, when sent by
overnight delivery service, or (iii) three (3) business days after being
deposited in the U.S. mail as certified or registered mail, return receipt
requested, with postage prepaid, if in each instance such notice is addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
 
If to Cosi, addressed to:
 
 
12

--------------------------------------------------------------------------------

 
 
Cosi, Inc.
Attn: CFO
1765 Lake Cook Rd., Suite 600
Deerfield, Illinois 60015
 
With a copy to:
 
Cosi, Inc.
Attn: General Counsel
1765 Lake Cook Rd., Suite 600
Deerfield, Illinois 60015

 
If to Purchaser, addressed to:
 
Milfam II L.P.
222 Lakeview Avenue, Suite 160-365
West Palm Beach, Florida 33401
Attn: Mr. Lloyd I. Miller III


With a copy to:
 
Andrews Kurth LLP
450 Lexington Avenue
New York, New York 10017
Attn: Paul N. Silverstein, Esq.
 
(e)  Amendments and Waivers.  Any term of this Agreement or the Note may be
amended or waived only with the written consent of the Company and the
Purchaser.
 
(f)  Confidentiality.  Each party hereto agrees that, except with the prior
written permission of the other party or otherwise required by law, it shall at
all times keep confidential and not divulge, furnish or make accessible to
anyone any confidential information, knowledge or data concerning or relating to
the business or financial affairs of the other party (or its affiliates) to
which such party has been or shall become privy by reason of this Agreement or
any other Loan Document, discussions or negotiations relating to this Agreement
or any other Loan Document, or the performance of its obligations hereunder or
thereunder.  The provisions of this Section 7(f) shall be in addition to, and
not in substitution for, the provisions of any separate nondisclosure agreement
executed by the parties hereto with respect to the transactions contemplated
hereby.  This Section does not apply to information that is entirely in the
public domain, previously known to the recipient of the information (as
evidenced by written, dated business records of such recipient), received
lawfully from a third party, or independently developed without access to such
information.  Notwithstanding the foregoing, the parties agree that the Company
shall (i) file and disclose the information set forth on Exhibit E on Form 8-K
substantially in the form set forth therein pursuant to the requirements of
applicable law and (ii) prior to the issuance of any press release with respect
to the transactions contemplated hereby, mutually agree to the content of such
press release if different than the information set forth on Exhibit E.
 
 
13

--------------------------------------------------------------------------------

 
 
 
(g)  Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(h)  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements existing between the parties hereto are
expressly canceled.
 


[Remainder of page intentionally blank; signature page(s) to follow]




 
14

--------------------------------------------------------------------------------

 
 
The parties have executed this Senior Secured Note Purchase Agreement as of the
date first written above.
 


COMPANY:
 
COSI, INC.
 


By:  /s/ William Koziel                                        
Name:  William Koziel 
Title:    Chief Financial Officer
 


PURCHASER:




MILFAM II L.P., a Georgia limited partnership


By: MILFAM LLC
Its: General Partner


      By:  /s/ Lloyd I. Miller III                              
            Name:  Lloyd I. Miller III
            Title:    Manager
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------
